Case 8:18-cv-02869-VMC-CPT Document 188 Filed 02/21/20 Page 1 of 5 PageID 4084


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

          The following cases are set for trial during the March Trial Term. The Trial Term will include
 the five-week period of March 2, 9, 16, 23, and 30. The cases are listed in the order in which they are
 intended to be tried -- although experience indicates that, for various reasons, cases may be called out of
 sequence. The names and phone numbers of all trial counsel, as well as any pro se litigants, are furnished
 so that the parties may keep themselves informed of the progress of the cases listed.

          Counsel, as well as any pro se party, are reminded to advise the Court promptly of any development
 subsequent to the entry of this Order which would in any way affect the trial of a case. Settlements of civil
 jury trials announced to the Court any later than 12:00 noon on the Friday preceding the first day of trial
 may result in the imposition of juror costs.

         Note: Photo IDs are required for entrance into the federal courthouse. Electronic devices are
 prohibited beyond the courthouse’s security checkpoint. However, any Assistant United States Attorney,
 Assistant Federal Public Defender, law enforcement officer on official business, and attorney permitted to
 practice law in the Middle District of Florida may bring an electronic device beyond the courthouse’s
 security checkpoint by presenting valid agency identification, a Florida Bar identification card, or pro hac
 vice order.

 CRIMINAL TRIALS:

         Ten calendar days prior to the beginning of the trial term, proposed jury instructions and verdict
 forms shall be filed with the Clerk of Court and served on opposing counsel. Failure to comply with this
 deadline may result in the imposition of sanctions, including denial as untimely of any submissions later
 made. In addition, please email a courtesy copy of your jury instructions and verdict form, and a redacted
 copy    of    the     Indictment,    if   appropriate,    in    Word      format    to    Chambers      at:
 chambers_flmd_covington@flmd.uscourts.gov.

         In addition, exhibit and witness lists shall be filed electronically with the Clerk of Court by
 the Friday before jury selection. Parties are directed to furnish three copies of each to the Courtroom
 Deputy Clerk before jury selection. All exhibits are to be pre-marked in accordance with M.D. Fla. Rule
 3.07.
         Guilty pleas should be held before the Magistrate Judge on or before Wednesday, February
 26, 2020. Contact the assigned Magistrate Judge’s Courtroom Deputy Clerk to be placed on the Magistrate
 Judge’s calendar for change of plea. Counsel for the defendants on bond are charged with the responsibility
 of notifying the defendants when the case is called for trial and that their presence is required. Counsel
 shall notify the Court if an interpreter is required.

 CIVIL TRIALS:

          The parties shall follow the procedures and deadlines set forth in the operative Case Management
 and Scheduling Order. Counsel are advised that the deadlines for filing exhibit lists, witness lists, jury
 instructions, and verdict forms in a civil action are different than those set forth above, which apply strictly
 to criminal actions.
       Case 8:18-cv-02869-VMC-CPT Document 188 Filed 02/21/20 Page 2 of 5 PageID 4085




                                    COVINGTON TRIAL CALENDAR: March 2020



         (TRIAL TERM BEGINS: March   2, 2020)

     CASE NUMBER              CASE NAME                        COUNSEL                                 DAYS


1   8:19-cr-298-VMC-SPF      United States of America         Colin McDonell            813-274-6000
                             v.                               Carlton Gammons
    Jury Trial
                                                                                                       1 week
                             Ali Hussein Salamey              Fritz Scheller            407-792-1285
                                                              Victor Martinez           813-289-0600
2   8:19-cr-299-VMC-AAS      United States of America         Randall Leonard           813-274-6000
                             v.
    Jury Trial
                             Hector Luis Perez Ramos (1)      Ray Lopez                 813-221-4455   2 days
                             Florlando Medina Camacho (2)     Maribeth Wetzel           727-828-3900
                             Luis Enrique Torres Gomez (3)    Kevin Beck                727-873-1177
3   8:19-cr-466-VMC-AEP      United States of America         Rachel Jones              813-274-6137
                             v.                               Maria Guzman              813-274-6000
    Jury Trial                                                                                         3-4 days
                             Ronald Carapellucci (1)          Mark Rankin               727-365-1751
                             Manuel Parrado (2)               Scott Robbins             813-258-2909
4   8:19-cr-487-VMC-AAS      United States of America         Daniel Baeza              813-274-6000
                             v.
    Jury Trial
                             Anuar Steven Bacer (2)           Ronald Marzullo           813-662-3080   3-4 days
    COP (Bacer): 2/21/2020   Richard Bryan Livingston (3)     Theresa Jean-Pierre Coy   813-413-7611
                             Gregorio Castro (4)              Jorge Chalela             813-221-5600
5   8:19-cr-537-VMC-AEP      United States of America         Diego Fontes Novaes       813-274-6000
                             v.
    Jury Trial                                                                                         3 days
                             Jose Maria Rebolledo Estupinan   Howard C. Anderson        813-228-2715
6   8:19-cr-529-VMC-TGW      United States of America         Kaitlin O'Donnell         813-274-6000
                             v.
    Jury Trial                                                                                         4-5 days
                             Marvin MJ Mitchell               James Garbett             813-984-0304
       Case 8:18-cv-02869-VMC-CPT Document 188 Filed 02/21/20 Page 3 of 5 PageID 4086


7   8:19-cr-326-VMC-CPT     United States of America             Daniel Baeza          813-274-6122
                            v.
    Jury Trial
                            Fernando Marcano-Matos (1)           Darrin Johnson        727-261-4379
                            Fernando Marcano-Encarnacion (2)     Samuel Landes         813-228-2715
                            Aston Fornia (3)                     Bjorn Brunvand        727-446-7505
                            Lizery Adenzia Andino-Marcano (4)    Mark O'Brien          813-228-6989   8-9 days
                            Demaris Negron-Reyes (5)             Ray Lopez             813-221-4455
                            Luis Rivera-Morales (6)              Tim Bower-Rodriguez   813-384-7555
                            Julio Angel Quinones (7)             Lori Palmieri         813-254-0254
                            Wilfredo Solis (8)                   Anne Borghetti        727-502-0300
                            Heriberto Rodriguez (9)              David Dee             813-258-0406
                            Arsenio Ramos (10)                   Darlene Barror        813-877-6970
8   8:18-cv-2869-VMC-CPT    The Hurry Family Revocable Trust     Kenneth Turkel        813-221-2626
                            et al.
    Jury Trial              v.
                                                                                                      5 days
                            Christopher Frankel                  Harold Holder         813-224-9255
                                                                 David Banker          813-224-9255
9   8:19-cv-231-VMC-SPF     FUFC, LLC                            Allen Heffner         561-615-5701
                            v.
    Bench Trial                                                                                       2-3 days
                            Ceres Environmental Services, Inc.   Garrett Miller        404-582-8046
         DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day of February, 2020.
   Case 8:18-cv-02869-VMC-CPT Document 188 Filed 02/21/20 Page 4 of 5 PageID 4087



                                       EXHIBIT
                                        LIST
                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


                                          ,        Case No.:8:

                  Plaintiff,  □
                  Government, □

                                                           □ Evidentiary
     v.                                                    □ Trial
                                                           □ Other
                                          ,

                  Defendant. □



Exhibit     Date             Date
Number    Identified       Admitted           Witness            Description of Exhibit
   Case 8:18-cv-02869-VMC-CPT Document 188 Filed 02/21/20 Page 5 of 5 PageID 4088


    EXHIBIT LIST – Continuation Sheet


Exhibit       Date             Date
Number      Identified       Admitted   Witness            Description of Exhibit
